DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, the claim limitation “…obtaining a DC voltage reference value Udcref required for controlling the DC voltage of the DC voltage control end according to a DC voltage control target of the DC pole,…..calculating a difference between the DC current measurement value Idc and the DC current reference value Idcref if the DC voltage control end of the DC pole substantially controls the DC current, and then inputting the difference into the DC current controller of the voltage source converter to perform closed-loop control,……using 1/2 of the DC voltage reference value UdVref of the voltage source converter as a DC bias of the bridge arm voltage of the voltage source converter,…” is being indefinite for failing to particularly point out and 
	(i). there is insufficient antecedent basis for the first underlined portion of the claim limitation “the DC voltage”;
	(ii). there is insufficient antecedent basis for the second underlined portion of the claim limitation “the DC current”;
(iii). there is insufficient antecedent basis for the third underlined portion of the claim limitation “the DC current controller”; and
(iv). there is insufficient antecedent basis for the fourth underlined portion of the claim limitation “the bridge arm voltage”.
Dependent claims 2-5 are also rejected at least the same reason as the rejected independent claim 1 as stated above because the dependent claims 2-5 are depending on the rejected independent claim 1.
	Regarding claim 2, the claim limitation “…using the DC voltage reference value required for controlling the DC voltage of the DC voltage control end of the DC pole as the upper limit of the output of the DC current controller of the voltage source converter.” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because – 
	(i). there is insufficient antecedent basis for the first underlined portion of the claim limitation “the DC voltage reference value”; It is not clear that the first underlined portion of the claim limitation “the DC voltage reference value” is referring back to previously defined “DC voltage reference value Udcref” or “DC voltage reference value dVref” in claim 1, thus the claim should clearly use the same term which is referring back to as either “DC voltage reference value Udcref” or “DC voltage reference value UdVref”; and 
	(ii). there is insufficient antecedent basis for the second underlined portion of the claim limitation “the upper limit”.
Regarding claim 3, the claim limitation “…the method for obtaining the DC current reference value of the DC voltage control end of the DC pole comprising: subtracting a current deviation from the DC current reference value of the DC current control end of the DC pole as the DC current reference value of the DC voltage control end.” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because –
(i). there is insufficient antecedent basis for the first underlined portion of the claim limitation “the DC voltage current value”; If the first underlined portion of the claim limitation “the DC voltage current value” is referring back to previously defined “the DC voltage current value Idcref”, then the first underlined portion of the claim limitation “the DC voltage current value” should be defined “the DC voltage current value Idcref”; and 
(ii). there is insufficient antecedent basis for the second underlined portion of the claim limitation “the DC current reference value of the DC current control end”; It is not clear that the second underlined portion of the claim limitation “the DC current reference value of the DC current control end” is referring back to previously defined “the DC current reference value Idcref of the DC voltage control end” in the claim 1, if so, the claim should use the same term as in the claim 1.
Regarding claim 6, the claim limitation “…a acquisition unit,… the acquisition unit configured for obtaining a DC voltage reference value Udcref required for controlling the DC voltage of the DC voltage control end of the DC pole……if the DC voltage control end of the DC pole substantially controls the DC current,...... inputting the difference into the DC current controller of the voltage source converter……a DC bias of the bridge arm voltage of the voltage source converter…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because –
	(i). the first underlined portion of the claim limitation “a acquisition unit” should be “an acquisition unit”;
	(ii). there is insufficient antecedent basis for the second underlined portion of the claim limitation “the DC voltage”;
	(iii). there is insufficient antecedent basis for the third underlined portion of the claim limitation “the DC current”;
(iv). there is insufficient antecedent basis for the fourth underlined portion of the claim limitation “the DC current controller”; and
(v). there is insufficient antecedent basis for the fifth underlined portion of the claim limitation “the bridge arm voltage”.
Dependent claims 7-10 are also rejected at least the same reason as the rejected independent claim 6 as stated above because the dependent claims 7-10 are depending on the rejected independent claim 6.
Regarding claim 7, the claim limitation “…an upper limit setting subunit of DC current controller configured for using the DC voltage reference value required for the upper limit of the output of the DC current controller of the voltage source converter.” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because –
(i). the first underlined portion of the claim limitation “DC current controller” should be “the DC current controller” according to antecedent basis requirement; 
(ii). there is insufficient antecedent basis for the second underlined portion of the claim limitation “the DC voltage reference value”; It is not clear that the second underlined portion of the claim limitation “the DC voltage reference value” is referring back to previously defined “DC voltage reference value Udcref” or “DC voltage reference value UdVref” in claim 6, thus the claim should clearly use the same term which is referring back to as either “DC voltage reference value Udcref” or “DC voltage reference value UdVref”; and
(iii). there is insufficient antecedent basis for the third underlined portion of the claim limitation “the upper limit”.
Regarding claim 8, the claim limitation “…the method for obtaining the DC current reference value of the DC voltage control end of the DC pole by the acquisition unit comprising: subtracting a current deviation from the DC current reference value of the DC current control end of the DC pole as the DC current reference value of the DC voltage control end.” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because –
dcref”, then the first underlined portion of the claim limitation “the DC voltage current value” should be defined “the DC voltage current value Idcref”; and 
(ii). there is insufficient antecedent basis for the second underlined portion of the claim limitation “the DC current reference value of the DC current control end”; It is not clear that the second underlined portion of the claim limitation “the DC current reference value of the DC current control end” is referring back to previously defined “the DC current reference value Idcref of the DC voltage control end” in the claim 6, if so, the claim should use the same term as in the claim 6.

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference Adamezyk et al. (10,411,616) discloses similar invention as recited in claims 1 and 6.
The reference Lu et al. (10,014,686) discloses similar invention as recited in claims 1 and 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J. Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849